Title: To Alexander Hamilton from Staats Morris, 25 February 1799
From: Morris, Staats
To: Hamilton, Alexander


          
            Sir
            Fort McHenry Feby 25 1799
          
          In obedience to your order of the 15 Inst. I have the honor herewith to transmit a Return of the public Stores at this post—and a Return of the strength of the Garrison. With regard to the works—they are in an unfinished state—three in number—a battery to prevent the approach of ships, of earth 15 feet through 8 feet high and 700 feet in extent, the whole faced on the inner side by a brick wall—the battery constructed for the guns to fire in barbet. A rampart (somewhat out of repair) nearly of the half moon shape, about 15 feet through, 7 feet high—with a berm and banquette.
          The lines of a fort for the purpose of guarding the pass by land traced, and all the materials for completing it on the spot; and the work to commence about the 20 of the ensuing month. By the plan it appears it is to be built of brick, with four bastions, the necessary barracks and casemats to form one Curtain of the work. With respect to the public buildings they also consist of three in number—a barrack of wood with a brick foundation, in good repair, calculated to accommodate nearly two Companies—an officers’ barrack somewhat out of repair, of wood, containing three small rooms, and a Shed (almost new) erected for the purpose of protecting the mounted Cannon from the weather. with regard to the situation of the troops under my command, their discipline equipment and supply, I take pleasure in informing you Sir, that they are comfortable in every respect—well equipt regularly supplied and under strict discipline, and they exercised twice every day that the weather will permit—
          Having received an order from the Secy of War to prove the Cannon before they are mounted I shall require much more powder than is at present in the magazine belonging to the United States for that purpose—I would therefore beg leave to suggest the necessity of directing a supply.
          The prisoners reported in my return have been a long time in confinement for desertion, and to enable me to bring them to trial, it would be necessary I should have your order for assembling a Court martial, which I could do from some of the new appointed and furloughed officers in the neighborhood of this post.
          With great respect I have the honor to be Sir Your Obedt. Servt.
          
            Staats Morris
            Capt. Commdg.
          
          Majr. Genl. Hamilton
        